Case 6:20-cv-00451-JCB-JDL Document 8 Filed 12/11/20 Page 1 of 1 PageID #: 28




                                 No. 6:20-cv-00451

                              Brandon Lee Hodge,
                                      Plaintiff,
                                         v.
                      124th District Court of Gregg County,
                                     Defendant.


                                      ORDER

               Plaintiff Brandon Lee Hodge, an inmate confined at Gregg
           County Jail proceeding pro se and in forma pauperis, filed
           this lawsuit pursuant to 42 U.S.C. § 1983. Doc. 1. This action
           was referred to United States Magistrate Judge John D. Love.
           Doc. 2. On October 7, 2020, Judge Love entered a report rec-
           ommending that this lawsuit be dismissed without prejudice
           for plaintiff’s failure to comply with an order of the court.
           Doc. 7. Plaintiff did not file any objections.
               When there have been no timely objections to a magistrate
           judge’s report and recommendation, the record is only re-
           viewed for clear error. Douglass v. United Servs. Auto. Ass’n, 79
           F.3d 1415, 1420 (5th Cir. 1996). Having reviewed the magis-
           trate judge’s report, and being satisfied that it contains no
           clear error, the court accepts its findings and recommenda-
           tion. The court orders that the above-styled civil action is dis-
           missed without prejudice for plaintiff’s failure to comply
           with an order of the court.
                              So ordered by the court on December 11, 2020.



                                              J. C AMPBELL B ARK ER
                                            United States District Judge
